DETAILED ACTION
Status of the Claims
	The present application is a U.S. National Stage Application filed under 35 U.S.C. §371,
on June 28, 2019, of International Application No. PCT/JP2017/041696, filed on November 20, 2017.  This is the first Office Action on the merits.
Examiner acknowledges that Applicant filed a preliminary amendment with its U.S.
National Stage Application on June 28, 2019.  In said preliminary amendment, Applicant
has cancelled Claim 3, amended Claims 1, 4, 6, 7, and 8, and presented Claims 2, 5, and 9 as originally filed.  Accordingly, Claims 1, 2, and 4-9 are currently pending and addressed herein.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed June 28, 2019, while in compliance with the provisions of 37 C.F.R. §1.97, is in partial compliance with the provisions of 37 C.F.R. §1.98.  Accordingly, the IDS has been partially considered by the Examiner herewith.  In particular, the Examiner did not consider Foreign Cite Nos: 1-7 (see IDS filed 6/28/2019) since, although copies were provided, each lacks a concise explanation, in English, as required by 37 CFR §1.98(a)(3)(i).  For consideration, Applicant will have to address such noted deficiencies in a further IDS that is in compliance with 37 CFR §1.97 and §1.98.

Foreign Priority
Examiner acknowledges Applicant’s claim to foreign priority based on Application No: JP2017/043967 filed in Japan on March 8, 2017.  Examiner acknowledges receipt, on June 28, 2019, of a certified copy, from the International Bureau, of the foreign priority application as required by 35 U.S.C. §119 and 37 C.F.R. §1.55.
Applicant has not filed an English language translation of the foreign priority application (i.e., the foreign priority claim has not been perfected).  Accordingly, Applicant cannot rely upon the above-referenced certified copy to overcome a rejection(s) based on an intervening reference (i.e., dated between March 8, 2017 and November 20, 2017).  To overcome an intervening reference, an English language translation (together with a statement that the translation of the certified copy is accurate) must be made of record in accordance with 37 C.F.R. §1.55.  See MPEP §§ 215 and 216.

Drawing Objections
The drawings are objected to because of the following informalities:
Regarding FIG. 1, per 37 C.F.R. 1.84(u)(1), “[p]artial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation ‘FIG’.”  Further, per 37 C.F.R. 1.84(u)(2), “[n]umbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.”  Accordingly, “FIG. 1” should be deleted, “(a)” should be replaced by “FIG. 1A”, and “(b)” should be replaced by “FIG. 1B”. 
Regarding FIG. 5, said drawing is objected to as follows:
First, per 37 C.F.R. 1.83(a), the drawings must show every feature of the invention specified in the claims.  In this vein, step S12 merely indicates “control moving mechanism/suction mechanism” while Claim 1 specifically indicates “controlling the suction mechanism so as to cause the suction mechanism to temporarily stop suction in a case where a change in humidity is not less than a predetermined threshold” (i.e., when “YES” at step S11).  Therefore, controlling the suction mechanism so as to cause the suction mechanism to temporarily stop suction must be shown in FIG. 5 or the feature canceled from the claims.  Notably, in view of FIG. 5, step S12 is currently presented in the alternative (i.e., “control moving mechanism/suction mechanism” interpreted as control moving mechanism OR control suction mechanism).  Here, Applicant’s disclosure appears to further describe controlling “the moving mechanism 30 and the suction mechanism” [See Applicant’s Specification, paragraph [0026], “control section 20 can change both of control on the moving mechanism 30 and control on the suction mechanism 32”].  Examiner suggests that Applicant modify FIG. 5 to include further disclosed aspects (e.g., if “Yes” at step S11 then,  control a moving mechanism so as to change a moving route of a self-propelled cleaner and/or control a suction mechanism so as to cause the suction mechanism to temporarily stop suction and to restart suction when the humidity decreases to a value lower than a preset value).
Next, in view of FIG. 5, the process ends when the determination at step S11 is “NO”.  This appears to conflict with Applicant’s disclosure [See Applicant’s Specification, paragraph [0027], i.e., when “(NO in step S11), the control section continues the controls on the moving mechanism 30 and the suction mechanism 32 which controls are not changed”].  Details that are essential for a proper understanding of the disclosed invention should be shown in the drawing . 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification Objections
Title
The title of the invention is not descriptive.  Here, “Self-Propelled Movable Body, Humidity Sensor, Liquid Detection Device” falls short of revealing any distinguishable aspects of Applicant’s invention.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Abstract
Applicant is reminded of the proper format and content for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a
separate sheet within the range of 50 to 150 words in length.  Applicant’s amended abstract (Preliminary Amendment filed 06/28/2019) is 176 words.  
	Furthermore, the abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. More specifically, a patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  Stated differently, in lieu of simply reproducing claim language, the Abstract should focus on that which is proposed as new in the art (e.g., temporarily stopping suction when a change in humidity is not less than a predetermined threshold, distance between the humidity sensor and detection-target surface not more than 20 mm, etc.).  Correction is required.


Body of the Specification
The disclosure is objected to because of the following informalities:
Regarding paragraphs [0002]-[0004], Applicant introduces “Patent Literature 1” and “Patent Literature 2”, which are only referenced in paragraph [0002] and paragraph [0003].  Examiner suggests that Applicant delete the “Citation List” and “Patent Literature” headings and paragraph [0004] simply amend paragraphs [0002] and [0003] to directly reference the art of paragraph [0004] for clarification.
Regarding paragraph [0010], in line with the drawing objection herein, a brief description will need to be provided for each of FIG. 1A and FIG. 1B.
Regarding paragraphs [0011], [0012], [0015], [0020], and [0021], Examiner suggests that Applicant replace “(a) of FIG. 1” with “FIG. 1A” and “(b) of FIG. 1” with “FIG. 1B” for clarity. 
Appropriate correction is required.

Claim Interpretation - 35 USC §112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (a) “control section” and “suction mechanism” in Claim 1, (b) “moving mechanism” in Claim 2, and “control section” in Claim 9.
See e.g., para [0019] & para [0026] regarding “control section”, para [0021] regarding “suction mechanism”, and para [0020] regarding “moving mechanism”).
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 6-8 are objected to because of the following informalities:
 As per Claims 6 & 7, Examiner suggests “[[a]] the detection-target surface” for proper antecedence. 
As per Claim 8, said Claim depends from Claim 1.  Examiner suggests that Applicant utilize the conventional dependent claim form (e.g., “The self-propelled moving body as set forth in claim 1, wherein the humidity sensor is .  
Appropriate correction is required.


Claim Rejections - 35 USC §112(a)
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 & 9 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.
As per Claims 1 & 9, in line with the 35 U.S.C. §112(b) rejection herein, Applicant fails to disclose any actual structure for “control section”.  Applicant simply depicts its “control section 20” as a box (see FIG. 2).  While the written description portion of 35 U.S.C. §112(a) does not require a detailed disclosure of subject matter that is well known and/or conventional in the art, the written description portion of 35 U.S.C. §112(a) does require a description of the claimed invention in sufficient detail such that one of ordinary skill in the art can reasonably conclude that Applicant had possession of the claimed invention.  In this vein, in view of Applicant’s disclosure, (e.g., FIG. 2, Applicant’s Specification, paras [0014]-[0019] and [0025]-[0027]) and absent the description of any actual structure for its “control section”, one of skill in the art does not know what well known and/or conventional structure(s) (e.g., what particular hardware alone, what particular software alone, what particular hardware and/or software combinations, etc.) that Applicant contemplated, at the time of filing the subject application, to realize the described function(s).  Accordingly, Claims 1 and 9 fail to meet the written description requirement.
As per Claims 2, and 4-8, said Claims are rejected by virtue of their dependency.    
Claim Rejections - 35 USC §112(b)

The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per Claims 1 & 9, said Claims are rejected as follows:
First, the term “vicinity” is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  At best, Applicant references a “local” change in humidity (see para [0022]), which is similarly unhelpful.  Looking to extrinsic evidence, Merriam-Webster defines “vicinity” as “a quality or state of being near” (See https://www.merriam-webster.com/dictionary/vicinity).  “Near” is similarly a relative term of indefinite scope.  In light of the specification, Applicant appears to contemplate narrow margins (e.g., para [0022], “the humidity changes by approximately 5% within approximately one second” & para. [0012], “the humidity sensors 16a, 16b, and 16c are provided so that a distance between each of the humidity sensors 16a, 16b, 16c and a surface to be cleaned (detection-target surface) will be not more than 20 mm).  Unfortunately, Examiner has been unable to find a standard for one of ordinary skill in the art to ascertain the scope of “vicinity”.  Clarification is required.  One should not be left to guess what “in a vicinity of” does and does not include.
Next, as indicated herein, “control section” invokes 35 U.S.C. §112(f).  However, Applicant’s written description fails to disclose corresponding structure for performing the entire Accordingly, one is left to guess what structure Applicant’s “control section” actually comprises.
Therefore, Claims 1 & 9 are further indefinite for this reason. Applicant may:
(a)     Amend each claim such that “control section” is no longer interpreted as a limitation under 35 U.S.C. 112(f); 
(b)     Amend the written description of the specification such that it expressly recites what structure(s) perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)     Amend the written description of the specification such that it clearly links structure disclosed therein to the function(s) recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s) and clearly links them to the recited function(s) so that one of ordinary skill in the art would recognize what structure(s) perform the claimed function(s), Applicant should clarify the record by either: 
(a)     Amending the written description of the specification such that it expressly recites the corresponding structure(s) for performing the claimed function(s) and clearly links or associates the structure(s) to the claimed function(s), without introducing any new matter (35 U.S.C. 132(a)); or 
(b)     Stating on the record what corresponding structure(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed 
As per Claims 2, and 4-8, said Claims are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2016/0278599 to Seo et al. (hereinafter Seo ‘599) in view of U.S. Patent Application No. 2018/0149635 to Abir (hereinafter Abir ‘635).
As per Claim 1, Seo ‘599 teaches [a] self-propelled moving body (FIG. 2b & para [0045], “robot cleaner 200…a main body 210” & para [0034], “autonomously executes cleaning”) as follows:
First, Seo ‘599 teaches a humidity sensor configured to detect a humidity in a vicinity of the self-propelled moving body (FIG. 2b & para. [0056], “sensors 180...at the bottom side or side surfaces of the main body 210…may include…a humidity sensor” & para [0057], “humidity sensor…to detect humidity [] as an indication for a critical foreign substance” & FIG. 3 & para [0068], “foreign substance 900”, i.e., in vicinity of & FIG. 4 & para [0070], “a sensor unit 180”);
Next, Seo ‘599 teaches a control section configured to control an operation of the self-propelled moving body with reference to a result of detection by the humidity sensor (FIG. 4 & para [0070], “a controller 270” & para [0071], “to process and/or control the cleaning operation 
Next, Seo ‘599 teaches a suction mechanism configured to suck a detection-target surface (FIG. 4 & para [0087], “cleaning unit 245 may include the suction unit 269…may include a suction fan 272…to generate suction force, and a suction hole 271” & FIG. 2b & para [0046] and [0051] & para [0050], “remove the foreign substance from the floor by transferring it to the suction port 271”).  
Next, Seo ‘599 teaches the control section controlling the suction mechanism with reference to the result of detection by the humidity sensor (para [0090], “controller 270 may control the operations of…the cleaning unit 245” & para [0087], “cleaning unit 245 may include the suction unit 269” & para [0095], “cleanliness information sensed by the one or more sensors 180…provided to the controller 270…controller may compare the received cleanliness information with predetermined parameters…stored in the memory 243” & para [0073], “memory 243 may include predetermined thresholds for the cleanliness information…a value for a humidity at which the controller 270 should decide for a foreign substance and should interrupt the operation” & para [0076], “controller 270 will determine whether to stop or continue the cleaning operation”)
Next, Seo ‘599 teaches the control section controlling the suction mechanism so as to cause the suction mechanism to temporarily stop suction in a case where [the] humidity is not less than a predetermined threshold (para [0073], emphasis added, “predetermined thresholds…a value for a humidity at which the controller 270 should decide for a foreign substance and should interrupt the operation” & para [0096], “controller 270 [] stop the cleaning operation” & para [0097], emphasis added, “has detected a foreign substance and has interrupted the cleaning operation since certain thresholds or predetermined parameters are exceeded…” & para [0098], options after such a cleaning operation interruption include: “(1) …stop the cleaning operation [i.e., completely]…(2)…clean the detected foreign substance 900, (3)…move around the location where the foreign substance [900] has been found and [] not clean a predetermined area around the foreign substance [900]” & para [0106], emphasis added, “controller 270 [may] reduce interruptions of [a] user” and “the controller 270 may decide by itself not to clean [a] location without transmitting [] cleaning status information to [the user]” & para [0107], “controller 270 [may] provide an adaptive learning process…controller 270 may store [] picture or transmitted status information in the memory 243…generated before…so in the next case of [detection] the controller 270 may avoid [having] to transmit the cleaning status information and to wait for a cleaning command [and the controller 270 may] take the decision by itself not to clean the location, where the detected foreign substance has been found” & paras [0103]-[0104], i.e., controller 270 may decide to travel around a detected foreign substance automatically after consulting previous pictures/status information stored in memory 243 & para [0106], i.e., controller 270 may only contact a user “in critical situations, when a non-defined foreign substance 900 has been detected”) 
However, Seo ‘599 does not explicitly disclose that the detected humidity is a change in humidity.  Regardless, Abir ‘635 teaches “a device for detecting [] fecal matter” that includes “a sensor configured to detect [] fecal matter”. (paras [0087]-[0088]).  In particular, Abir ‘635 discloses that “the sensor is a humidity sensor” (para [0093] & para [0331], “sensor 601 configured to detect changes in humidity”).  In this vein, Abir’s ‘635 sensor “measures changes in the humidity of the air…which is indicative of the presence of [] fecal matter” (para. [0325] & FIG. 13, i.e., change in sensor output over time & paras [0449] and [0451]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Seo ‘599 to include the detected humidity as a change in humidity.  Here, substituting a “change in humidity” for a “specific humidity” as a threshold leads to predictable results (i.e., threshold change in humidity being exceeded not unlike a threshold specific humidity being exceeded).  Comparing data to established thresholds is a basic scientific tool.      
As per Claim 2, Seo ‘599 as modified teaches the self-propelled moving body of Claim 1 above.
Further, Seo ‘599 teaches a moving mechanism configured to cause the self-propelled moving body to move (FIG. 4 & para [0070], “traveling unit 280” & para [0091], “may include the left wheel 261a, the right wheel 261b and the traveling drive units [] to drive the left wheel 261a and the right wheel 261b…allowing the main body 210 to move forward or backward or to be rotated” & para [0052], “may include a driving motor”) 
Next, Seo ‘599 teaches the control section controlling the moving mechanism with reference to the result of detection by the humidity sensor (para [0090], “controller 270 may control the operations of…the traveling unit 280” & para [0097], “robot cleaner has detected a 
As per Claim 4, Seo ‘599 as modified teaches the self-propelled moving body of Claim 1 above.
Further, Seo ‘599 teaches wherein: the humidity sensor is provided at a bottom portion of the self-propelled moving body. (FIG. 2b & para [0056], “sensors 180…at the bottom side…of the main body 210….humidity sensor”).
As per Claim 5, Seo ‘599 as modified teaches the self-propelled moving body of Claim 2 above.
Further, Seo ‘599 teaches wherein: the humidity sensor is provided on a front side relative to wheels of the moving mechanism, in a moving direction of the self-propelled moving body (See FIG. 2b, i.e., sensors 180 provided on a front side relative to driven wheels 261a/261b  & para [0056] & FIG.3 & para [0068], “moving [] direction indicated by the arrow” and “front camera 195”).
As per Claim 6, Seo ‘599 as modified teaches the self-propelled moving body of Claim 1 above.
Further, Seo ‘599 teaches wherein: the humidity sensor is provided on a front side relative to a suction opening in a moving direction of the self-propelled moving body (See FIG. 2b & para [0051], “suction port 271” & para [0056], i.e., sensors 180 provided on a front side relative to the suction port 271 & para [0058], “front camera 195” & FIG.3 & para [0068], “moving [] direction indicated by the arrow”)
Next, Seo ‘599 teaches the suction opening being an opening through which a matter present on a detection-target surface is sucked into the self-propelled moving body (para [0046], “suction port [271]…provided in a bottom portion of the main body 210…form an inlet through which a foreign substance is suctioned into the main body 210…collecting member”).
As per Claim 8, Seo ‘599 as modified teaches [a] humidity sensor provided in a self-propelled moving body as set forth in claim 1 above.
However, Seo ‘599 does not explicitly disclose the humidity sensor being a capacitance-change humidity sensor.  Regardless, Abir ‘635 teaches that its “humidity sensor is a capacitive sensor that consists of two electrodes, separated by a dielectric [where] changes in humidity are detected by [] a change in the capacitance of the dielectric” (para [0300]).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Seo ‘599 to include the humidity sensor being a capacitance-change humidity sensor.  Substituting a known type of humidity sensor (i.e., capacitive sensor) as the humidity sensor of Seo ‘599 leads to expected results.  Here, both Seo ‘599 and Abir ‘635 aim to detect fecal matter. (Seo ‘599, para [0009], “pet’s excrement…(e.g., pee and poop)” & paras [0042], [0141] & Abir ‘635, paras [0088] and [0093]).  One is expected to use known tools according to their known abilities.    

Claims 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Seo ‘599 in view of Abir ‘635, and further in view of U.S. Patent Application No. 2019/0133400 to Klintemyr et al. (hereinafter Klintemyr ‘400).
As per Claim 7, Seo ‘599 as modified teaches the self-propelled moving body of Claim 1 above.
However, Seo ‘599 does not explicitly disclose wherein: the humidity sensor is provided so that a distance between the humidity sensor and a detection-target surface becomes not more than 20 mm.  Regardless, Klintemyr ‘400 discloses a robotic cleaning device where its height is adjustable relative to a surface across which the robotic cleaning device moves.  [see Abstract].  In particular, “[a]ctuators 104, 105[] arranged at the first driving wheel 112 and the second driving wheel 113 []  accomplish a desired height of the bottom side of the main body 111 over a surface to be cleaned” (FIG. 1 & para [0037], emphasis added).  More specifically, “the robot can move very close to the floor 101, illustrated by distance d1 from a main body 111 of the vacuum cleaner 100 to the floor 101, which practically could be about 1 cm or less.” (FIG. 2a, “P1” &  para [0046], i.e., 10 mm or less).  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Seo ‘599 to include wherein: the humidity sensor is provided so that a distance between the humidity sensor and a detection-target surface becomes not more than 20 mm.  Incorporating Klintemyr’s ‘400 height adjustment features into Seo’s ‘599 robot cleaner 200 leads to predictable results (i.e., height of robot cleaner 200 selectively adjustable relative to a surface to be cleaned, e.g., to a distance less than 20 mm from the surface to be cleaned).  Klintemyr ‘400 suggests that “[i]n order to provide efficient cleaning capability…a close distance to the floor surface is needed” (para [0004]).      
As per Claim 9, Seo ‘599 teaches [a] liquid detection device (para [0045], “robot cleaner 200” & para [0009], “pee and poop”) as follows:
First, Seo ‘599 teaches a humidity sensor configured to detect a humidity in a vicinity of the liquid detection device (Here, Examiner points Applicant to the citations in Claim 1 above regarding said substantially similar recitations.) 
Next, Seo ‘599 teaches a control section configured to control an operation of the liquid detection device with reference to a result of detection by the humidity sensor (Here, Examiner points Applicant to the citations in Claim 1 above regarding said substantially similar recitations.) 
However, Seo ‘599 does not explicitly disclose the humidity sensor being provided so that a distance between the humidity sensor and a detection-target surface becomes not more than 20 mm. (Here, Examiner points Applicant to the citations and rationale in Claim 7 above regarding said substantially similar recitations.) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John D. Scarito whose telephone number is (571)272-3710. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3665                                                                                                                                                                                                        

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665